Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-35, drawn to submerged combustion melter, classified in C03B5/44.
II. Claims 36-45, drawn to a method of producing molten inorganic product, classified in C035/235.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, although claims 36-45 recite the apparatuses of claims 1, 11, 21, 22, and 30 respectively they do not actually recite all of the particulars of these claims or the claims which depend from claims 1, 11, 21, 22, and 30 respectively thus it is shown that the method of producing molten inorganic product may be completed by different apparatuses as discussed regarding each species claimed below, or further described in Fig 1-7 in the present specification.  
There is a search and/or examination burden for the patentably distinct inventions as set forth above because at least the following reason(s) apply: the method and apparatus are classified in separate classes and each of the five differently claimed cooling panels requires different features thus the method claims would need to be examined differently and separately for example searching different classes/subclasses or electronic resources, and employing different search strategies or search 

Additionally, this application contains claims directed to the following patentably distinct species shown in Fig 1-7 and described further below.
A continuous flow submerged combustion melter cooling wall panel having a plurality of metal pieces each welded to the primary metal plate in staggered configuration (Appears to be claims 1-9, 30, 35, and 40).
A continuous flow submerged combustion melter cooling wall panel having a plurality of conduits through first and second end plates (appears to be claims 10-19, 31, 36, and 41).
A continuous flow submerged combustion melter cooling wall panel having a plurality of conduits through second metal leg of the plurality of 90 degree metal pieces (appears to be claims 20, 32, 37, 42).
A continuous flow submerged combustion melter cooling wall panel of a one piece milled metal having first and second surfaces and coolant flow channels which are not intersecting (appears to be claims 21-28, 33, 38, and 43).
A continuous flow submerged combustion melter cooling wall panel of a one piece milled metal having first and second major surfaces and a perimeter edge with a plurality of non-through passages and not intersecting from a first end to the second end of the plate, they extend from one major surface to each of the non-through passages.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

MPEP 811.04 states Even though inventions are grouped together in a requirement in a parent application, restriction or election among the inventions may be required in the divisional applications
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner




/JODI C FRANKLIN/Primary Examiner, Art Unit 1741